DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Prior Art Rejection
The Applicant’s arguments regarding the rejection of claims 1 and 17 have been considered but are moot due to the new grounds of rejection presented below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from claim 5 which has been cancelled. Therefore, it is unclear what the metes and bounds are of this claim. For examination purposes, claim 6 will be interpreted to depend from claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravi et al. (U.S. Publication No. 20180238167).
	In regards to claim 1, Ravi teaches a method of performing cementing installation operations by communicating data among a plurality of communication nodes (acoustic sensors 138 and a processor; Fig. 1A, pp[0021], [0040]), the method comprising: 
obtaining well data for a subsurface region (the dynamic pressure of the flow in the annulus 126 can result in small pressure fluctuations that can be monitored using the acoustic sensors 138; pp[0028]); 
determining a communication network based on the obtained well data (“One or more processors communicably coupled to each acoustic sensor 138 analyze the recorded acoustic signatures…one or more processors may either be located on-board each acoustic sensor 138 or may be located at a surface location” ;pp[0040]) , wherein the communication network includes a plurality of communication nodes (sensors 138 and processors on board each acoustic sensors 138; Fig. 1A, C; pp[0040]); 
determining a communication network configuration for the plurality of the communication nodes, wherein the communication network configuration comprises:
 a first sensor location that is upstream of a cement installation location (uphole most 138. The well region as shown is to be cemented with cement slurry 142; Fig. 1C, pp[0026]); 
 a second sensor location that is downstream of the first sensor location and upstream of the cement installation location (middle 138; Fig. 1C); and
 a third sensor location that is downstream of the second sensor location and at the cement installation location (bottom most 138; Fig. 1C); 
installing the plurality of communication nodes (sensors 138) into a wellbore (108) and a cement monitoring system (100), wherein the plurality of communication nodes are installed according to the determined communication network configuration (The sensors 138 are placed in the wellbore to monitor the location to be cemented and convey the measurements to one or more processors; pp[0021],[0026], [0040]), and wherein one or more communication nodes of the plurality of communication nodes are configured to obtain measurements associated with fluids within the wellbore (“As the drilling fluid 128, the spacer fluid 140, and the cement slurry 142 flow in the annulus 126, the dynamic pressure of the flow can result in small pressure fluctuations that can be monitored using the acoustic sensors 138”; pp[0028]) and to transmit the measurement data to other communication nodes in the communication network (“the acoustic sensors 138 may record the acoustic signatures over a predetermined time window (e.g., 1-2 minutes). One or more processors communicably coupled to each acoustic sensor 138 analyze the recorded acoustic signatures…one or more processors generate an acoustic response based on the analysis”; pp[0040]); performing cementing installation operations to install a cementing fluid at the cement installation location (pp[0030]-pp[0032]), wherein the performing cementing installation operations includes: 
obtaining measurements from one of the one or more communication nodes during the cementing installation operations (“…during cement slurry placement, the drilling fluid 128, the spacer fluid 140, and the cement slurry 142 in the annulus 126 will each emit a unique acoustic signature that is detected by the acoustic sensors 138”;pp[0030]); and transmitting data packets associated with the obtained measurements from the one of the one or more communication nodes to a control unit via the communication network during the cementing installation operations (Measurements received and processed may be received by a computer to allow user interaction/control during operation; pp[0055], [0059], [0060]);
 determining a timing (pp[0026]) for exchanging between a first fluid (drilling fluid 128; Fig. 1C), a cementing fluid (cement slurry 142), and a second fluid (spacer fluid 140; pp[0026]) during the cementing installation operation based on a comparison of the data packets associated with the obtained measurements from at least the first sensor, the second sensor location, and the third sensor location (“As the drilling fluid 128, the spacer fluid 140, and the cement slurry 142 flow in the annulus 126, the dynamic pressure of the flow can result in small pressure fluctuations that can be monitored using the acoustic sensors 138; pp[0028]); and 
performing hydrocarbon operations in the wellbore after the cementing fluid is installed at the cement installation location (“The acoustic sensors 138 detect the acoustic signature from the cracking noise and the location of the crack in the cement sheath can be determined. Flow paths may be created in the cracked cement sheath and/or any micro-annulus”; pp[0032]).  

In regard to claim 2, Ravi teaches the method of claim 1, further comprising adjusting cementing installation operations based on the transmitted data packets associated with the obtained measurements (Any fluid flow in the flow paths will also have a unique acoustic signature, which is sensed by the acoustic sensors 138… Based on the acoustic signatures, it may also be possible to determine any fluid entering the annulus 126 from the formation 104 and remedial jobs may then be performed to prevent fluid influx from the formation 104; pp[0032], [0033]).

In regards to claim 3, Ravi teaches the method of claim 1, further comprising determining changes in density of fluids adjacent to the one or more communication nodes during the cementing installation operations (The unique signature of  every material depends on density. The acoustic signature sensed by 138 are compared to known signatures of  reference materials in order to determine the fluid in the wellbore. One or more of a flow rate, a density, a viscosity, and a phase of the reference materials may be varied to create different acoustic profiles of the same reference material; pp[0038], [0040], Fig. 1C, 4).

In regards to claim 6, Ravi teaches the method of claim 1, wherein the communication network configuration comprises one of one or more frequency bands, one or more individual tones, one or more coding methods, and any combination thereof (frequency content analysis from Fast Fourier Transform (FFT), power spectral analysis, acoustic power analysis, or the like; pp[0040]).

In regards to claim 8, Ravi teaches the method of claim 1, wherein the performing cementing installation operations comprises: pumping  the cementing fluid into the wellbore; disposing the cementing fluid adjacent to the tubular member within the wellbore; and setting the cementing fluid within the wellbore to form the cementing fluid at the cement installation location (“The cement slurry 142 may be introduced into the casing 120 behind the spacer fluid 140 and may flow down the casing 120 and up the annulus 126 to form the cement sheath that secures the casing 120 to the wellbore 108”; Fig. 1C, pp[0027], pp[0031]).  

In regards to claim 9, Ravi teaches the method of claim 8, wherein the performing cementing installation operations comprises: pumping the first fluid (drilling fluid 128; Fig. 1C) into the wellbore (108) prior to the pumping the cementing fluid (142 uphole of drilling fluid 128) into the wellbore, wherein the first fluid comprises one or more of viscosifier, emulsifier, weighting material, water, oil, and any combination thereof (It is known that drilling fluid contains at least water; pp[0005]).  

In regards to claim 10, Ravi teaches the method of claim 9, further comprising: obtaining measurements from the one or more communication nodes (138) associated with the first fluid during the cementing installation operations (the drilling fluid 128 emits a unique acoustic signature that is detected by the acoustic sensors 138; pp[0030]); and transmitting data packets associated with the obtained first fluid measurements from the one or more communication nodes to the control unit via the communication network during the cementing installation operations (Measurements received and processed by processor may be received by a computer to allow user interaction/control during operation; pp[0055], [0059], [0060]).  

In regards to claim 11, Ravi teaches the method of claim 9, wherein the performing cementing installation operations comprises: pumping the first fluid (128; Fig. 1C) into the wellbore (108) prior to the pumping the cementing fluid into the wellbore (“after the wellbore 108 has been drilled, the casing 120 is run into the wellbore 108, which may still be wholly or partly filled with drilling fluid 128. The casing 120 may then be secured within the wellbore 108 by pumping a cement slurry 142 down through the casing 120 and into the annulus 126” ;pp[0026]).
In regards to claim 12, Ravi teaches the method of claim 1, further comprising: obtaining measurements from the one or more communication nodes associated with the cementing fluid during the cementing installation operations (As the cement slurry 142 flows in the annulus 126, the dynamic pressure of the flow can result in small pressure fluctuations that can be monitored using the acoustic sensors 138.); and transmitting data packets associated with the obtained cementing fluid measurements from the one or more communication nodes to the control unit via the communication network during the cementing installation operations (Measurements received and processed by processor may be received by a computer to allow user interaction/control during operation; pp[0055], [0059], [0060]).  

In regards to claim 17, Ravi teaches a hydrocarbon system comprising: 
a wellbore in a hydrocarbon system (Fig. 1A); 
a plurality of tubular members (casing 120 is made up of a plurality of tubular members) disposed in the wellbore (108); 
a communication network (comprising sensors 138 and processors; pp[0021], [0040]) associated with the hydrocarbon system (Fig. 1A), wherein the communication network comprises a plurality of communication nodes (sensors 138 and processors; pp[0040]) that are configured to communicate operational data between two or more of the plurality of communication nodes during operations {The sensors 138 are placed in the wellbore to monitor the location to be cemented and convey the measurements to one or more processors; pp[0021],[0026], [0040]) and wherein the plurality of communications nodes are configured according to a communication network configuration that comprises:
 a first sensor location that is upstream of a cement installation location (uphole most 138. The well region as shown is to be cemented with cement slurry 142; Fig. 1C, pp[0026]); 
a second sensor location that is downstream of the first sensor location and upstream of the cement installation location (middle 138; Fig. 1C); and
 a third sensor location that is downstream of the second sensor location and at the cement installation location (bottom most 138; Fig. 1C); and
 a cement monitoring system (100), wherein one or more communication nodes (138) of the plurality of communication nodes are configured to obtain measurements associated with fluids within the wellbore (“As the drilling fluid 128, the spacer fluid 140, and the cement slurry 142 flow in the annulus 126, the dynamic pressure of the flow can result in small pressure fluctuations that can be monitored using the acoustic sensors 138”; pp[0028]), to transmit the measurement data to other communication nodes in the communication network and to monitor the cementing installation operations (“the acoustic sensors 138 may record the acoustic signatures over a predetermined time window (e.g., 1-2 minutes). One or more processors communicably coupled to each acoustic sensor 138 analyze the recorded acoustic signatures…one or more processors generate an acoustic response based on the analysis”; pp[0040]), and
 wherein monitoring the cementing installation operations comprises determining a timing (pp[0026]) for exchanging between a first fluid, a cementing fluid, and a second fluid during the cementing installation operation (“As the drilling fluid 128, the spacer fluid 140, and the cement slurry 142 flow in the annulus 126, the dynamic pressure of the flow can result in small pressure fluctuations that can be monitored using the acoustic sensors 138; pp[0028]) based on a comparison of the measurement data obtained from at least the first sensor location, the second sensor location, and the third sensor location (pp[0040]-[0044], Fig. 4).  

In regards to claim 18, Ravi teaches the system of claim 17, wherein the one or more communication nodes of the plurality of communication nodes are configured to measure changes in density of fluids adjacent to the one or more communication nodes during the cementing installation operations (The unique signature of  every material depends on density. The acoustic signature sensed by 138 are compared to known signatures of  reference materials in order to determine the fluid in the wellbore. One or more of a flow rate, a density, a viscosity, and a phase of the reference materials may be varied to create different acoustic profiles of the same reference material; pp[0038], [0040], Fig. 1C, 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (U.S. Publication No. 20180238167) in view of Vercaemer (U.S. Publication No. 20060175056).
In regards to claim 4, Ravi teaches the method of claim 1.
However, Ravi is silent regarding further comprising determining changes in gamma ray emissions of fluids adjacent to the one or more communication nodes during the cementing installation operations.
Vercaemer, drawn to a downhole communication network comprising sensors, for monitoring a downhole pumping operation,  teaches determining changes in gamma ray emissions of fluids adjacent to the one or more communication nodes during the cementing installation operations (pp[0038],[0040] – sensors 32 and 34 may be gamma ray detectors to allow level of fluid within the wellbore by detecting radioactive particulates within the fluid.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Ravi with the tagging agents and the gamma ray sensors of Vercaemer to in order to detect the level of the slurry inside the wellbore (pp[0039], [0040]).


In regards to claim 19, Ravi teaches the system of claim 17.
Ravi is silent regarding wherein the one or more communication nodes of the plurality of communication nodes are configured to measure changes in gamma ray emissions of fluids adjacent to the one or more communication nodes during the cementing installation operations.  
Vercaemer, drawn to a downhole communication network comprising sensors, discloses that the one or more communication nodes of the plurality of communication nodes are configured to measure changes in gamma ray emissions of fluids adjacent to the one or more communication nodes during the cementing installation operations (pp[0038],[0040] – sensors 32 and 34 may be gamma ray detectors to allow level of fluid within the wellbore by detecting radioactive particulates within the fluid.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Ravi with the tagging agents and the gamma ray sensors of Vercaemer to in order to detect the level of the slurry inside the wellbore (pp[0039], [0040]).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (U.S. Publication No. 20180238167) in view of Keller et al. (U.S. Publication No. 20150292321).
In regards to claim 7, Ravi teaches the method of claim 1.
However, Ravi is silent regarding wherein the step of transmitting data packets comprises transmitting high-frequency signals that are in the range between 20 kilohertz and 1 megahertz.  
Keller, drawn to a system for downhole telemetry, teaches that the transmitting data packets comprises transmitting high-frequency signals that are in the range between greater than 20 kilohertz and 1 megahertz (Fig. 2a, pp[0126]- acoustic communications nodes 175 transmit signals through the pipe to a next acoustic communications node 175 and such acoustic waves are preferably at a frequency of between about 50 kHz and 500 kHz.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the communication network of Ravi such that acoustic signals are transmitted at the frequency range as taught by Keller in order to ensure effective transmission of data along the communication network (pp[0126]).

In regards to claim 20, Ravi teaches the system of claim 17.
However, Ravi is silent regarding wherein the plurality of communication nodes are configured to transmit high-frequency signals that are in the range between 20 kilohertz and 1 megahertz.
Keller, drawn to a system for downhole telemetry, teaches that the transmitting data packets comprises transmitting high-frequency signals that are in the range between greater than 20 kilohertz and 1 megahertz (Fig. 2a, pp[0126]- acoustic communications nodes 175 transmit signals through the pipe to a next acoustic communications node 175 and such acoustic waves are preferably at a frequency of between about 50 kHz and 500 kHz.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the communication network of Ravi such that acoustic signals are transmitted at the frequency range as taught by Keller in order to ensure effective transmission of data along the communication network (pp[0126]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (U.S. Publication No. 20180238167) in view of Rodrigues et al. (U.S. Publication No. 20180201824).
In regards to claim 13, Ravi teaches the method of claim 12.
Ravi does not explicitly teach the cementing fluid comprises one or more of lime, silica, alumina, iron oxide, gypsum, water, additives and any combination thereof.  
Rodrigues, drawn to evaluating performance of cement fluid-loss-control additives and generating cement slurries with controlled fluid losses for cementing operations,  discloses that the cementing fluid comprises one or more of lime, silica,  alumina,  iron oxide, gypsum, water, additives and any combination thereof (pp[0021], Abstract – cement slurry contains fluid loss control additives.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Ravi such that the cement contains the additive as taught by Rodrigues in order to prevent uncontrolled fluid loss from the cement (pp[0021]). 


In regards to claim 14, the combination of Ravi and Rodrigues teaches the method of claim 13.
Rodrigues further teaches that the additives comprise one or more of accelerators, retarders,  extenders, weighting agents, dispersants, fluid-loss control agents, lost-circulation control agents, antifoam agents and any combination thereof (pp[0021], Abstract – cement slurry contains fluid loss control additives.).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (U.S. Publication No. 20180238167) in view of Bailey (U.S. Publication No. 20090145601).
In regards to claim 15, Ravi teaches the method of claim 9.
Ravi is silent regarding the performing cementing installation operations comprises: pumping a second fluid into the wellbore after pumping the cementing fluid into the wellbore.  
Bailey, drawn to monitoring a cementing operation, teaches that the performing cementing installation operations comprises: pumping a second fluid into the wellbore after pumping the cementing fluid into the wellbore (pp[0015] - a second spacer fluid layer is introduced into the central passageway of the drill string 30 behind the cement slurry.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Ravi such that a spacer fluid is pumped after the cement slurry as taught by Bailey in order to prevent other fluids from interfering with the cement slurry (pp[0015]).   



In regards to claim 16, the combination of Ravi and Bailey teaches the method of claim 15.
Ravi further teaches obtaining measurements from the one or more communication nodes (138) associated with the second fluid during the cementing installation operations (the spacer fluid 140 in the annulus 126 will emit a unique acoustic signature that is detected by the acoustic sensors 138;pp[0030]) and transmitting data packets associated with the obtained second fluid measurements from the one or more communication nodes to the control unit via the communication network during the cementing installation operations (Measurements received and processed by processor may be received by a computer to allow user interaction/control during operation; pp[0055], [0059], [0060]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676